COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Dwayne Rayshaun Wilson v. Empire Towing LLC and ATC
                            Auto Storage LLC
Appellate case number:      01-18-01145-CV
Trial court case number:    1117336
Trial court:                County Civil Court at Law No. 2 of Harris County

        Appellant, Dwayne Rayshaun Wilson, has filed a notice of appeal of the trial
court’s final order signed on December 14, 2018. The clerk’s record filed in this Court
includes his “Unsworn Declaration of Inability to Pay.” See TEX. R. CIV. P. 145(a); see
also TEX. R. CIV. P. 502.3. And, the record filed in this Court does not reflect that any
motion to require appellant to pay costs or any contest to appellant’s declaration was
filed. See TEX. R. CIV. P. 145(a), (f). Accordingly, the Clerk of this Court is directed
to make an entry in this Court’s records that appellant is allowed to proceed on
appeal without payment of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.


Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___February 5, 2019_




                                           1